 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11       ROGER HEPNER,                                            Case No. 1:18-cv-00774-DAD-EPG
12                           Plaintiff,
13             v.                                                 ORDER LIFTING STAY AND SETTING
                                                                  SCHEDULING CONFERENCE
14       COUNTY OF TULARE, et al.,
                                                                  (ECF Nos. 15, 29)
15                           Defendants.
16

17            On April 5, 2019, the Court entered an order staying this case pending completion of a

18   related criminal case against Defendant Nicholas O’Neal. (ECF No. 15.) All previously set

19   hearings and deadlines were vacated. (Id.)

20            On June 29, 2021, Plaintiff Roger Hepner and Defendant County of Tulare filed a Joint

21   Status Report informing the Court that the related criminal case is complete. (ECF No. 29.)

22   Plaintiff recently served Defendant O’Neal and he has requested thirty days to respond.1 (Id.)

23   Plaintiff and Defendant County of Tulare request that the Court set a scheduling conference in

24   sixty days. (Id.)

25   ///

26
     1
       The parties are reminded that, pursuant to Local Rule 144, an initial stipulation extending the time to respond to a
27   complaint for no more than twenty-eight (28) days may be filed without approval of the Court if the stipulation is
     signed on behalf of all parties who have appeared in the action and are affected by the stipulation. E.D. Cal. L.R.
28   144(a). All other extensions of time must be approved by the Court. (Id.)
                                                                 1
 1          In light of the Joint Status Report, the Court will lift the stay and set a scheduling

 2   conference.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The stay of this case is lifted;

 5          2. The Court sets an Initial Scheduling Conference for September 8, 2021, at 10:00 AM

 6               in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. To participate

 7               telephonically, each party is directed to use the following dial-in number and

 8               passcode: 1-888-251-2909; passcode 1024453. The parties shall file a joint scheduling

 9               report that complies with the requirements set forth in the Order Setting Mandatory

10               Scheduling Conference (ECF No. 4) at least one full week prior to the conference and

11               email a copy of same, in Word format, to epgorders@caed.uscourts.gov; and

12          3. Plaintiff is directed to serve a copy of this order on Defendant O’Neal.

13
     IT IS SO ORDERED.
14

15      Dated:     June 30, 2021                                /s/
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
